DETAILED ACTION

Response to Amendment

	Amendments and response received 05/05/2022 have been entered. Claims 1-20 are currently pending in this application. Claims 1, 10, 14, and 20 have been amended. Amendments and response are addressed hereinbelow.

Specification

	In light of the amendment to the title of the invention, the examiner hereby withdraws the previous objection as the newly supplied title is more indicative of the invention as claimed.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6, 9, 10, 13-18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by James D. Rise et al (US 20110191198 A1).

Regarding claim 1, Rise et al discloses a server (Fig. 1 numeral 100) comprising: 
a controller (¶ [32] processor), 
wherein the controller is configured to: 
receive remaining amount information related to a remaining amount of color material in a first color material cartridge from a printer on which the first color material cartridge is mounted (¶ [5] “consumable monitoring component which receives electronic reports from one or more devices via the network, and determines whether a particular document processing device needs or will soon need a replacement consumable”; ¶ [33] explaining consumables include “materials consumed by the device during document processing operations, including without limitation toner, ink, etc…”), wherein the printer is configured to execute a printing process by using the first color material cartridge in a state where the first color material cartridge is mounted on the printer (¶ [46] printing using the currently mounted cartridge as the number of required print units is available. Print units directly correlate to the ink/toner amount or level), and after a second color material cartridge is mounted instead of the first color material cartridge, the printer is configured to execute the printing process by using the second color material cartridge in a state where the second color material cartridge is mounted on the printer (¶ [61] installation of the replacement consumable triggers the adding of account credits and applies device print units based on the consumable supply level report); and 
send specific information to an external device in a case where the remaining amount information is received from the printer (¶ [46] and ¶ [84] “The agent 360 includes a consumable monitoring component 362 operable by the computer 330 to receive electronic reports from one or more document processing devices 320 via the network 302 and to determine whether a particular document processing device 320 needs or will soon need a replacement consumable”) and the remaining amount of the color material in the first color material cartridge indicated by the remaining amount information is equal to or less than a first remaining amount threshold (¶ [46]), wherein the specific information is for changing a state of the printer from a state in which the printing process using the second color material cartridge to be mounted instead of the first color material cartridge is restricted to a state in which the printing process using the second color material cartridge is permitted in a case where the specific information is obtained by the printer in response to the specific information being sent to the external device (¶ [46] “…determination is then made as to whether any print units are left in the device (e.g., whether the value 232e has reached zero). If the device is depleted, the device 320 notifies the agent; see also ¶ [61]).

Regarding claim 2, Rise et al discloses the server as in claim 1, wherein 
the controller is further configured to: 
output shipping instruction data in a case where the remaining amount information is received from the printer and the remaining amount of the color material in the first color material cartridge indicated by the remaining amount information satisfies a predetermined condition, the shipping instruction data being used to ship the second color material cartridge (¶ [85]), 
wherein in the case where the remaining amount information is received from the printer and the remaining amount of the color material in the first color material cartridge indicated by the remaining amount information is equal to or less than the first remaining amount threshold (see rejection of claim 1), the controller is configured to send to the external device the specific information that is code information obtained by using cartridge identification information for identifying the second color material cartridge that is to be shipped (¶ [66] “…the device forwards the consumable ID to the account manager system for storage in the account information, and the account manager stores the consumable ID in the corresponding device subaccount information”; see also ¶ [72]).

Regarding claim 3, Rise et al discloses the server as in claim 2 (see rejection of claim 2), wherein 
the controller is configured to receive repeatedly the remaining amount information related to the remaining amount of the color material in the first color material cartridge from the printer on which the first color material cartridge is mounted (¶ [69]), 
in a case where first remaining amount information is received from the printer and a remaining amount of the color material in the first color material cartridge indicated by the first remaining amount information satisfies the predetermined condition, the controller is configured not to send the code information (see rejection of claim 2; ¶ [69] reports transmitted without transmitting ID information for ordering a new cartridge), and 
in a case where second remaining amount information is received from the printer after the first remaining amount information has been received and a remaining amount of the color material in the first color material cartridge indicated by the second remaining amount information is equal to or less than the first remaining amount threshold, the controller is configured to send the code information (see rejection of claim 2).

Regarding claim 4, Rise et al discloses the server as in claim 2 (see rejection of claim 2), wherein 
the controller is further configured to: 
generate the code information by using the cartridge identification information in the case where the remaining amount information is received from the printer and the remaining amount of the color material in the first color material cartridge indicated by the remaining amount information is equal to or less than the first remaining amount threshold (¶ [75] wherein the account manager system generates a validation code to be sent to the processing device (printer)), and 
the controller is configured to send the generated code information to the external device (¶ [75]).

Regarding claim 5, Rise et al discloses the server as in claim 2 (see rejection of claim 2), wherein 
the code information includes the cartridge identification information (¶ [74]).

Regarding claim 6, Rise et al discloses the server as in claim 2, wherein 
the predetermined condition is satisfied in a case where the remaining amount of the color material in the first color material cartridge indicated by the remaining amount information is equal to or less than a second remaining amount threshold that is greater than the first remaining amount threshold (see rejection of claim 3).

Regarding claim 9, Rise et al discloses the server as in claim 1 (see rejection of claim 1), wherein the external device is the printer (¶ [49] wherein the account manager system communicates with the printer).

Regarding claim 10, Rise et al discloses a printer (¶ [34]) comprising: 
a print executing unit (Fig. 4 numeral 325) on which a color material cartridge is mounted (see rejection of claim 1 wherein consumables are mounted in the printer); and 
a controller (¶ [78]), wherein the controller is configured to: 
cause the print executing unit to execute a printing process by using a first color material cartridge in a state where the first color material cartridge is mounted in the print executing unit (¶ [43]); 
after a second color material cartridge is mounted instead of the first color material cartridge, cause the print executing unit to execute the printing process by using the second color material cartridge in a state where the second color material cartridge is mounted on the print executing unit (see rejection of claim 1); 
in a case where the first color material cartridge is being mounted on the print executing unit, send to a server remaining amount information related to a remaining amount of color material in the first color material cartridge (see rejection of claim 1); and 
obtain specific information, wherein the specific information is sent from the server to an external device in a case where the remaining amount of the color material in the first color material cartridge indicated by the remaining amount information which has been sent to the server is equal to or less than a first remaining amount threshold (see rejection of claim 1), 
wherein the controller is configured to: 
before the specific information is obtained, restrict the printing process using the second color material cartridge to be mounted instead of the first color material cartridge (see rejection of claim 1 wherein print units are assigned to the newly installed consumable); and 
in a case where the specific information is obtained, permit the printing process using the second color material cartridge (see rejection of claim 1).

Regarding claim 13, Rise et al discloses the printer as in claim 10 (see rejection of claim 10), wherein the external device is the printer (see rejection of claim 9), and the controller is configured to obtain the specific information from the server (see rejection of claim 9).

Regarding claim 14, Rise et al discloses a non-transitory computer-readable recording medium storing computer readable instructions for a server (¶ [32]), 
wherein the computer-readable instructions, when executed by a processor of the server (¶ [32]), cause the server to: 
receive remaining amount information related to a remaining amount of color material in a first color material cartridge from a printer on which the first color material cartridge is mounted, wherein the printer is configured to execute a printing process by using the first color material cartridge in a state where the first color material cartridge is mounted on the printer, and after a second color material cartridge is mounted instead of the first color material cartridge, the printer is configured to execute the printing process by using the second color material cartridge in a state where the second color material cartridge is mounted on the printer (see rejection of claim 1); and 
send specific information to an external device in a case where the remaining amount information is received from the printer and the remaining amount of the color material in the first color material cartridge indicated by the remaining amount information is equal to or less than a first remaining amount threshold, wherein the specific information is for changing a state of the printer from a state in which the printing process using the second color material cartridge to be mounted instead of the first color material cartridge is restricted to a state in which the printing process using the second color material cartridge is permitted in a case where the specific information is obtained by the printer in response to the specific information being sent to the external device (see rejection of claim 1).

Regarding claim 15, Rise et al discloses the non-transitory computer-readable recording medium as in claim 14, wherein 
the computer-readable instructions, when executed by the processor, further cause the server to: 
output shipping instruction data in a case where the remaining amount information is received from the printer and the remaining amount of the color material in the first color material cartridge indicated by the remaining amount information satisfies a predetermined condition, the shipping instruction data being used to ship the second color material cartridge (see rejection of claim 2), 
wherein in the case where the remaining amount information is received from the printer and the remaining amount of the color material in the first color material cartridge indicated by the remaining amount information is equal to or less than the first remaining amount threshold, the specific information that is code information obtained by using cartridge identification information for identifying the second color material cartridge that is to be shipped is sent to the external device (see rejection of claim 2).

Regarding claim 16, Rise et al discloses the non-transitory computer-readable recording medium as in claim 15, wherein 
the remaining amount information related to the remaining amount of the color material in the first color material cartridge is received repeatedly from the printer on which the first color material cartridge is mounted (see rejection of claim 3), 
in a case where first remaining amount information is received from the printer and a remaining amount of the color material in the first color material cartridge indicated by the first remaining amount information satisfies the predetermined condition, the code information is not sent (see rejection of claim 3), and 
in a case where second remaining amount information is received from the printer after the first remaining amount information has been received and a remaining amount of the color material in the first color material cartridge indicated by the second remaining amount information is equal to or less than the first remaining amount threshold, the code information is sent (see rejection of claim 3).

Regarding claim 17, Rise et al discloses the non-transitory computer-readable recording medium as in claim 15, wherein 
the computer-readable instructions, when executed by the processor, further cause the server to: 
generate the code information by using the cartridge identification information in the case where the remaining amount information is received from the printer and the remaining amount of the color material in the first color material cartridge indicated by the remaining amount information is equal to or less than the first remaining amount threshold (see rejection of claim 4), 
wherein the generated code information is sent to the external device (see rejection of claim 4).

Regarding claim 18, Rise et al discloses the non-transitory computer-readable recording medium as in claim 15, wherein 
the code information includes the cartridge identification information (see rejection of claim 5).

Regarding claim 20, Rise et al discloses a non-transitory computer-readable recording medium storing computer readable instructions for a printer (¶ [43]), 
the printer comprising: 
a print executing unit on which a color material cartridge is mounted (see rejection of claim 10); and 
a processor, wherein the computer-readable instructions, when executed by the processor, cause the printer to: 
cause the print executing unit to execute a printing process by using a first color material cartridge in a state where the first color material cartridge is mounted on the print executing unit (see rejection of claim 10); 
after a second color material cartridge is mounted instead of the first color material cartridge, cause the print executing unit to execute the printing process by using the second color material cartridge in a state where the second color material cartridge is mounted on the print executing unit (see rejection of claim 10); 
in a case where the first color material cartridge is being mounted on the print executing unit, send to a server remaining amount information related to a remaining amount of color material in the first color material cartridge (see rejection of claim 10); and 
obtain specific information, wherein the specific information is sent from the server to an external device in a case where the remaining amount of the color material in the first color material cartridge indicated by the remaining amount information which has been sent to the server is equal to or less than a first remaining amount threshold (see rejection of claim 10), wherein 
before the specific information is obtained, the printing process using the second color material cartridge to be mounted instead of the first color material cartridge is restricted (see rejection of claim 10); and 
in a case where the specific information is obtained, the printing process using the second color material cartridge is permitted (see rejection of claim 10).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over James D. Rise et al (US 20110191198 A1) in view of Masafumi Miyazawa (US  20170371271 A1).

Regarding claim 7, Rise et al discloses the server as in claim 2 (see rejection of claim 2).
Rise et al fails to explicitly disclose a memory, wherein the controller is further configured to store, in the memory, a remaining amount of the color material in the first color material cartridge indicated by latest remaining amount information received from the printer, and the predetermined condition is satisfied in a case where a difference between the remaining amount of the color material in the first color material cartridge indicated by the remaining amount information and the remaining amount in the memory is equal to or greater than a predetermined value.
Miyazawa, in the same field of endeavor of monitoring ink remaining amount in printing devices (Abstract), teaches storing in a memory, a remaining amount of the color material in the first color material cartridge indicated by latest remaining amount information received from the printer, and the predetermined condition is satisfied in a case where a difference between the remaining amount of the color material in the first color material cartridge indicated by the remaining amount information and the remaining amount in the memory is equal to or greater than a predetermined value (¶ [6] and ¶ [37] ordering replacement cartridge when determining the ink usage amount change is greater than a threshold).
It would have been obvious to one of ordinary skill in the art before the invention was effectively filed for the server as disclosed by Rise et al comprising a controller configured to receive remaining amount information related to a remaining amount of color material in a first color material cartridge from a printer on which the first color material cartridge is mounted to utilize the teachings of Miyazawa which teaches storing in a memory, a remaining amount of the color material in the first color material cartridge indicated by latest remaining amount information received from the printer, and the predetermined condition is satisfied in a case where a difference between the remaining amount of the color material in the first color material cartridge indicated by the remaining amount information and the remaining amount in the memory is equal to or greater than a predetermined value to calculate a predicted consumable replacement date with more accuracy.

Regarding claim 19, Rise et al discloses the non-transitory computer-readable recording medium as in claim 15, wherein 
the predetermined condition is satisfied in a case where the remaining amount of the color material in the first color material cartridge indicated by the remaining amount information is equal to or less than a second remaining amount threshold that is greater than the first remaining amount threshold (see rejection of claim 7).

7.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over James D. Rise et al (US 20110191198 A1) in view of George G. Gelfer (US 7254563 B1).

Regarding claim 8, Rise et al discloses the server as in claim 1.
Rise et al fails to explicitly disclose wherein the controller is further configured to send the specific information to the external device in a case where a sending instruction is obtained before the remaining amount information indicating that the remaining amount of the color material in the first color material cartridge is equal to or less than the first remaining amount threshold is received from the printer.
Gelfer teaches sending the specific information to the external device in a case where a sending instruction is obtained before the remaining amount information indicating that the remaining amount of the color material in the first color material cartridge is equal to or less than the first remaining amount threshold is received from the printer (Col. 2 lines 20-30 wherein other factors may trigger the ordering of the consumable).
It would have been obvious to one of ordinary skill in the art before the invention was effectively filed for the server as disclosed by Rise et al comprising a controller configured to receive remaining amount information related to a remaining amount of color material in a first color material cartridge from a printer on which the first color material cartridge is mounted to utilize the teachings of Gelfer which teaches the controller is further configured to send the specific information to the external device in a case where a sending instruction is obtained before the remaining amount information indicating that the remaining amount of the color material in the first color material cartridge is equal to or less than the first remaining amount threshold is received from the printer to provide a method for automated ordering of supplies in devices that largely minimizes the employment of unauthorized supplies and that is economic and uncomplicated for the customer.

Response to Arguments

Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter

Claims 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMARES Q WASHINGTON whose telephone number is (571)270-1585. The examiner can normally be reached Mon-Fri 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on (571) 272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMARES Q WASHINGTON/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        
July 27, 2022